Determination of respondent Commissioner, dated August 28, 2000, finding petitioner inmate guilty of narcotics possession and imposing a penalty of 90 days in punitive segregation, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Peter Benitez, JJ, entered on or about March 16, 2001) dismissed, without costs.
Petitioner’s argument that substantial evidence is lacking to support the hearing officer’s finding that petitioner possessed heroin because the NIK drug test results relied upon by the hearing officer were received without a proper foundation is unavailing. Petitioner makes no claim that he timely objected to the admission of the NIK test results at the disciplinary hearing. We note, in any case, that NIK test results have been recognized by courts as facially competent evidence (see, Matter of Lahey v Kelly, 71 NY2d 135, 144; Matter of Angel A., 92 NY2d 430, 435). Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.